          Case 1:20-cv-05614-AKH Document 27 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
                                    :
MICHAEL COHEN,                      :
                                    :
                     Petitioner,    :                      Notice of Appearance
                                    :
          - v. -                    :
                                    :                      20 Civ. 5614 (AKH)
WILLIAM BARR, MICHAEL CARVAJAL,     :
JAMES PETRUCCI                      :
                                    :
                     Respondents.   :
                                    :
------------------------------------X


TO:    Clerk of Court
       United States District Court
       Southern District of New York

       The undersigned attorney respectfully requests the Clerk to note his appearance in the

above-captioned case and to add him as a Filing User to whom Notices of Electronic Filing will be

transmitted in this case.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney for the
                                                    Southern District of New York

                                                    by: ___________________________
                                                        Thomas A. McKay
                                                        Assistant United States Attorney
                                                        (212) 637-2268
